Citation Nr: 0204433	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  95-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylolysis.

2.  Entitlement to service connection for spondylolysis.

3.  Entitlement to service connection for a low back disorder 
other than spondylolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1970.

The veteran's initial claim for service connection for 
spondylolysis was denied by way of a June 1970 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The veteran was notified of the 
decision but did not appeal.

This appeal arises from a June 1993 RO decision that denied 
service connection for a low back disorder including 
spondylolysis and degenerative disk or joint disease.  

While the Board of Veterans' Appeals (Board) previously 
identified the issue on appeal solely as entitlement to 
service connection for a low back disorder, on further review 
of the record, the Board notes that the claim on appeal 
arising out of the June 1993 rating action included the 
adjudication of the issue that was the subject of a previous 
final denial, i.e., the June 1970 RO denial of entitlement to 
service connection for spondylolysis.  As Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996), clearly requires the Board's 
initial consideration of the issue of entitlement to service 
connection for spondylolysis on a new and material basis, the 
Board has identified two issues on appeal in order to better 
comport with the procedural history in this matter.

The Board remanded this case for specified development in 
January 1997 and again in September 2000.







FINDINGS OF FACT

1.  In June 1970, the RO denied the veteran's claim of 
entitlement to service connection for spondylolysis.  The 
veteran was notified of the decision but did not appeal.

2.  Evidence received since June 1970 includes evidence that 
tends to prove facts material to the claim for service 
connection for spondylolysis.

3.  VA has fulfilled its duty to the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for equitable 
disposition of the appeal on these issues has been obtained 
by the RO.

4.  The veteran's spondylolysis is congenital defect; any 
back symptoms in service represented no more than a 
transitory exacerbation and are not related to any acquired 
low back disability identified post service.

5.  The veteran currently does not have any acquired low back 
disorder that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for spondylolysis has been submitted and the claim 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

2.  Spondylolysis was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 and 3.306 (2001).

3.  The veteran does not have a low back disorder other than 
spondylolysis that is due to or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107  (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that VA has  fully complied with the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board finds 
that the issues addressed in this decision involving new and 
material evidence and claims for entitlement to service 
connection for spondylolysis and a low back disorder can also 
be addressed at this time.  The file contains records 
relating to the veteran's preservice back problems, records 
from his period of service, and records of post service 
treatment for back complaints.  Also, following the requests 
of the January 1997 and September 2000 Remands, VA has sought 
out and obtained any pertinent records and provided the 
veteran with examinations to specifically obtain the medical 
findings and opinions needed to decide the claims.  There is 
no indication of the existence of any outstanding Federal 
government or other record that could substantiate the 
veteran's claims.

The Board points out that the RO has notified the veteran of 
the results of its efforts to obtain records in multiple 
pieces of correspondence, including a detailed letter dated 
in October 2001, which provided actual notice of all the 
evidence of record and informed the veteran of the evidence 
he could submit to support his claim.  The October 2001 
letter also served to describe how the tasks of developing 
the record are allocated. 

In addition, the veteran was provided copies of rating 
decisions explaining why his claims for service connection 
were denied.  Furthermore, through the December 1994 
statement of the case and the supplemental statements of the 
case dated in December 1999 and September 2001, the veteran 
has been advised of the laws and regulations regarding 
service connection, as well as the fact that specific medical 
opinions are necessary to link claimed disorders to service.  
These communications clearly explain the veteran's rights and 
responsibilities, inform him of the laws and regulations 
involved in his claims, and advise him of the evidence needed 
to substantiate his claims.

There is no indication that there is any existing evidence 
that could substantiate the claims that has not been 
obtained.  Accordingly, in light of all of these 
considerations, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claims on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  New and material evidence

In June 1970 the RO denied the claim of service connection 
for spondylolysis.  The RO found that the veteran's condition 
was a constitutional or developmental abnormality and that 
there was no specific trauma during service that would be 
considered to have aggravated the congenital condition of 
spondylolysis. 

Since that time, additional evidence has been submitted, 
including medical evidence pertaining to the veteran's pre-
service back injury, records of post service treatment for 
back problems, and recent medical opinions regarding the 
etiology of the veteran's current condition and his 
spondylolysis.  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

38 C.F.R. § 3.156(a) (2001) provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed. Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The record now contains addition medical evidence regarding 
the veteran's pre-service injury as well as medical opinions 
regarding the relationship between his current low back 
problems and possible causes including his spondylolysis, his 
period of service and his pre-service injury.  

On review of the record, the Board finds that the above noted 
additional evidence is new.  Moreover, since this new medical 
evidence includes evidence of a preservice back injury and as 
well as medical opinions regarding a relationship between 
back problems and service, this new evidence is relevant and 
probative as to the question of service connection for 
spondylolysis, and it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  See 38 C.F.R. § 3.156(a). 

New and material evidence having been submitted, the claim of 
entitlement to service connection for spondylolysis is 
reopened and addressed below.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations. See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of 
"new and material" evidence does not mean that the case will 
be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 179-80 (1991).

III.  Claims for Service Connection 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the disease 
existed before service.  38 U.S.C.A. § 1111 (West 1991).

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (2001).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).   

Additionally, service connection may be allowed on a 
presumptive basis for certain disorders, such as arthritis, 
if that disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

On the veteran's February 1969 examination prior to entrance 
into service, the veteran's spine was evaluated as normal.  
On his report of medical history, the veteran checked "yes" 
next to "back trouble of any kind."  Comments in the 
physician's summary indicated that the veteran's back trouble 
stemmed from an injury incurred in the 9th grade.  It was 
noted that the veteran denied any present symptoms at that 
time.  No other service medical records are on file.

The veteran submitted claims for service connection for 
spondylolysis in March 1970 and again in June 1970.   

The RO denied the claim for service connection for 
spondylolysis in June 1970, finding that while the complete 
service records were not available there is no specific 
trauma listed by the veteran which would be considered to 
have aggravated the basically congenital low back condition 
of spondylolysis.  The veteran was notified of this decision 
by way of a June 1970 letter but he did not appeal.

In a June 1992 statement, the veteran indicated that he 
wished to reopen his claim for service connection.   He also 
asserted a claim for service connection for back pain, noting 
a diagnosis of degenerative disk disease.  

With his June 1992 statement, the veteran submitted records 
of a March 1966 pre-service back injury and the report of a 
February 1970 Physical Examination Board (PEB) that resulted 
in his discharge from service. 

The March 1966 emergency room treatment records indicated 
that the veteran was seen at a private facility at the age of 
14 following a fall from parallel bars at school.  It was 
noted that he had landed on his back and that he had back 
pain without radiation, paresthesia, or numbness.  Physical 
examination revealed a tender right lumbosacral area with 
muscle spasms.  The diagnosis was that of lumbosacral strain 
and spasms.  The report of X-rays taken in March 1966 
revealed that there was nothing abnormal seen in the 
lumbosacral spine, hips and pelvis.  The physician commented 
that there was no evidence of fracture, intervertebral space 
narrowing, encroachment upon the intervertebral foramina, or 
other osseous injuries or abnormalities to the lumbosacral 
spine, hips and pelvis.

The cover sheet of the report of a February 1970 PEB 
indicated that the veteran had spondylolysis, L-5, right, 
which existed prior to entry and was not aggravated by 
service.  The veteran was found to be unfit for duty and his 
condition was found to be permanent.  The disposition 
recommended was discharge for physical disability.   The 
report noted that the veteran had disclosed his history of a 
back injury at 14 with recurrent low back pain when he 
entered service, but this was not considered disqualifying.  
The veteran reportedly completed his recruit training 
successfully, but was seen several times in sick call because 
of back pain.  He has continued to experience low back pain 
and limitation of motion.  Efforts to provide symptomatic 
relief failed.  The medical officer recommended that the 
veteran be separated from service.  Physical examination 
revealed a mild limitation of anterior flexion of the lumbar 
spine and exaggerated lumbar lordosis.  Tenderness was noted 
over the fifth lumbar vertebra.  Neurological examination was 
within normal limits.  X-rays of the lumbosacral spine 
revealed a defect in the pars interarticularis on the right 
side of the fifth lumbar vertebra.  There was also a spina 
bifida of S-1.  It was the opinion of the Board that the 
veteran did not meet the minimum standards for enlistment or 
induction as set forth in AR 40-501, that he was unfit for 
further naval service by reason of physical disability, and 
that the physical disability was neither incurred in nor 
aggravated by a period of active military service.  

On VA examination in June 1993, it was noted that the veteran 
had a history of cervical spine fusion performed in 1992.  
Objective findings on physical examination included: 
essentially normal muscle mass both lower extremities; equal 
deep tendon reflexes at 2+; absent ankle jerks bilaterally; 
moderate lumbosacral spasm; no external deformity; some 
lumbosacral paralumbar muscle tenderness noted to palpation; 
and range of motion of the back limited by pain and spasm.  
The final diagnoses included lumbosacral spasm with resultant 
restricted range of motion and some spasticity in the lower 
extremities, with some weakness presumed largely due to the 
cervical spine problems and the veteran's severe alcoholism 
and central problems thereof.  The examiner reported that it 
did not appear that the veteran had any significant 
neurological problems in the low back from degenerative disk 
disease, although he did have some degenerative disk disease 
causing mild functional impairment by clinical examination.  
It was further noted that the veteran's alcoholism and other 
problems made examination of the low back specifically 
difficult.  June 1993 X-rays of the lumbosacral spine 
revealed minimal intervertebral disc space narrowing at L4-5 
and L5-S1 with mild osteophyte formation noted at L4-5.  This 
was reportedly consistent with mild degenerative disease.  An 
associated report of X-rays from November 1991 showed 
degenerative disk disease.

By way of a June 1993 rating action, the RO denied the 
veteran's claim for service connection for a low back 
disorder including spondylolysis and degenerative disk or 
joint disease.  

In his May 1994 notice of disagreement, the veteran asserted 
that although his original back injury pre-dated service, 
that condition was aggravated by service to the point where 
he now has trouble with all aspects of his daily life.

On a June 1996 VA Form 646, the veteran's service 
representative essentially asserted that the rigors of the 
veteran's active duty military life exacerbated his 
preservice back disability to the point where discharge from 
service was warranted.

In January 1997, the Board remanded the veteran's case for 
additional development.  Through the remand, the Board 
pointed out that the VA examination in 1993 failed to address 
the fact that inservice X-rays (dated February 1970) revealed 
problems including spondylolysis and a defect in the pars 
interarticularis on the right side of the fifth lumbar 
vertebra and a spina bifida of S-1, all of which were not 
shown on March 1966 X-rays taken after the veteran's injury 
but prior to entrance in to service.  Development requested 
included a new VA examination that responded to particular 
questions pertaining to the connection, if any, between any 
current low back disorder and any low back disorder in 
existence during service or prior to service.  The examining 
physician was to express opinions as to the following:

(a) Did the veteran plainly have a low 
back disorder on entering service and, if 
so, what is the diagnosis(es) of the 
disorder and was it acquired, 
developmental or congenital;

(b) what is the nature, etiology and 
diagnosis of any low back disorder(s) 
present during service;

(c) what is the etiology and correct 
diagnosis of any current low back 
disorders;

(d) what is the degree of medical 
probability that there is a causal 
relationship between the February 1970 
medical board examination findings or 
other in-service diagnoses and any post- 
service diagnoses; and

(e) what is the degree of medical 
probability that any pre-service low back 
disorder, if any, underwent an increase 
in disability during active duty beyond 
the natural progress of the disorder 
based on all the evidence pertaining to 
the disorder before, during and after 
service.

Records of inpatient and outpatient treatment from VA 
facilities in Denver, Colorado, Grand Junction, Colorado, and 
Salt Lake City, Utah, dating from June 1989 to February 1997 
were added to the claims file.  These records pertained 
largely to treatment for alcohol abuse and problems with the 
cervical spine.  A September 1992 record showed that the 
veteran was treated for right low back pain that began when 
he was loading scrap lumber one month earlier.  A January 
1995 record noted that the veteran had complaints of low back 
pain and paresthesia in the lower extremities following a 
fall.

In May 1997, the veteran underwent an examination performed 
for VA by the Rocky Mountain Orthopedic Associates.  The 
examiner noted that the veteran gave a history of having had 
low back pain present prior to enlistment in 1969 that was 
aggravated by the severe heavy physical activities that he 
did while training to become a Marine and resulted in a 
medical disability discharge from service 11 months later.  
The examiner also noted that the veteran has had left 
sciatica radiation of pain which apparently developed in 1994 
following a cervical fusion.  Present complaints of 
reportedly included numbness of the bottom of all his toes on 
the left foot and numbness on the top of the third, fourth, 
and fifth toes.  A past history was noted to include the back 
injury at age 14 with recurrent low back pain though the 
period of time he was in service.  Again, sciatic radiation 
was not noted until the neck operation in 1994.  The veteran 
walked with a cane and exhibited weakness in the toes and on 
dorsiflexion and plantar flexion of the ankles.  Neurological 
examination revealed spotty hypoesthesia, which the examiner 
stated did not correspond to any true dermatome distribution, 
and was possibly secondary to a peripheral neuritis from 
alcoholism.  X-rays of the lumbosacrococcygeal spine, five 
views, including right and left obliques, reveal that the 
veteran has marked narrowing of the intervertebral disc space 
at L4-5 and L5-S1.  There are osteophytes on the anterior 
opposing body aspect, most noticeable at L4-5 but also 
present at L3-4.  No evidence of any forward slippage of the 
vertebral body of L4 on L5 or L5 on S1.  The oblique views 
reveal that the veteran has a definite neural arch defect on 
the right side at L5 but no evidence of a neural arch defect 
on the left side.  The AP view reveals that the veteran has a 
very mild scoliosis with convexity to the right with the apex 
centered between L2 and L3.  The scoliosis angularity 
deformity is less than 10 degrees.  The diagnoses included 
low back pain and left sciatica secondary to marked 
degenerative arthritis of the lumbosacral spine, particularly 
L4-5, L5-S1 areas, and spondylolysis, right, at L5-S1.  

In comments, the examiner replied to the five specific 
questions asked on remand which are listed above, (A) through 
(E).  Responding to question (A), the examiner stated that it 
was his belief that when the veteran entered service, his low 
back pain was a mechanical back ache that was due to a defect 
in the pars intra-articularis on the right side of the 5th 
lumbar vertebrae.  He indicated that his reason for this 
finding stemmed from a note, dated February 1970, in which 
the PEB indicated that such a defect was present on X-rays of 
the lumbosacral spine.  While the date of these X-rays was 
not given, the examiner indicated that it had to be prior to 
his discharge in February 1970, and was therefore in all 
probability present prior to his enlistment as this condition 
is looked upon as being of a congenital origin and not due to 
injuries per se.  Responding to question (B) regarding the 
etiology and diagnosis of any low back disorders present 
during service, the examiner stated that any inservice back 
problem was possibly secondary to the mechanical back ache 
that the veteran had at entrance, which was exacerbated by 
the heavy physical activities that he had to do during his 
training as a Marine.  

Turning to question (C), involving the etiology and correct 
diagnosis of any current low back disorder, the examiner 
found that the veteran has degenerative arthritis of the 
lumbosacroccygeal spine with possible aggravation secondary 
to fusion of the cervical spine, performed in 1993.  In 
response to question (D) regarding the probability of causal 
relationship between the February 1970 PEB findings or other 
in-service diagnoses and any post-service diagnoses, the 
physician stated that it was his belief that there was no 
relationship.  He went on to state that it was his belief 
that the veteran's present problems with low back pain and 
left sciatica are not related to his Army service.  Finally, 
responding to question (E) about the probability that any 
pre-service back problem was aggravated by service, the 
examiner stated that it was his belief that the veteran's 
pre-service low back disorder did possibly undergo an 
exacerbation because of the heavy physical manual work that 
he was doing in service, but that any aggravation was in all 
probability only temporary, having no relationship to his 
present problems which he believed were due to the veteran's 
degenerative arthritis of the lumbar spine.  The report of X-
rays dated April 1997 revealed mild intervertebral disc space 
narrowing at L4-5 and L5-S1, no spondylolysis, malalignment 
or significant facet disease.

In September 2000, the Board again remanded the veteran's 
case.  Through this remand, the Board specifically requested 
that the physician who performed the examination in May 1997 
again review the file and provide a medical opinion which 
shows consideration of the significance of the essentially 
negative X-ray findings in March 1966, the essentially 
positive X-ray findings in 1970, and that physician's own 
opinions and conclusions reached following examination in May 
1997 to the effect that there was no relationship between the 
veteran's present low back problems and service and that any 
inservice exacerbation of his preservice low back problem was 
temporary and not related to the present condition.

In an October 2000 letter, the physician who performed the 
May 1997 examination for VA indicated that he reexamined the 
veteran in October 2000.  He stated that the veteran has 
continued to have difficulty with low back pain since the 
previous examination.  He reported that while the veteran's 
left sciatic pain had improved since 1997, he now has pain in 
a right sciatic nerve distribution.  The physician noted the 
veteran's history of a low back injury at 14 and the apparent 
aggravation of the low back pain by inservice physical 
activity.  Physical examination revealed pain at limits of 
range of motion testing.  The physician found that 
neurological findings tended to corroborate a diagnosis of 
peripheral neuritis from the veteran's chronic alcoholism, 
and tended to negate a finding that such symptoms were 
secondary to nerve root pressure.  X-rays performed in 
October 2000 revealed that the marked narrowing of the L4 and 
L5 disc space had increased since 1997.  The X-ray report 
also indicated that the veteran had unilateral spondylolysis 
at L5.  The examiner noted that the right neural arch defect 
is not visible on the AP view of his pelvis but it is visible 
on the oblique views of the lumbar spine.  He also noted that 
the veteran had large osteophytes extending from the anterior 
intervertebral end plates of L4-L5, no osteophytes at L5-S1, 
and smaller osteophytes at L3-L4 without any disc space 
narrowing.  

Turning to the specific reason the Board returned the case, 
the lack of any comment discussing the old X-ray results in 
the formulation of medical opinions in May 1997, the 
physician stated that he has again reviewed the report of the 
March 1966 X-rays and that he does not believe that this 
negative report alters any of the conclusions that he had 
given in May 1997 with regard to questions (A) through (E).  
The examiner went on to state that in most cases of trauma, 
particularly in young people, the ordinary X-rays that are 
obtained of the lumbosacral spine are usually AP, lateral and 
spot lateral views.  He further found that a unilateral arch 
defect such as this patient has would not be apparent unless 
one took oblique views of the lumbosacral spine and that such 
a defect could exist and not be diagnosed because the oblique 
films were not obtained.  The examiner pointed out that the 
1966 radiological report does not indicate that oblique X-
rays were taken.  Further, the physician stated that the fact 
that the veteran had no evidence of any disc narrowing or 
degenerative osteoarthritic spurring in 1966 would not be 
pertinent because at this age of 14, one would not expect 
such changes.  The fact that these have occurred in his most 
recent examination would indicate a degenerative process 
rather than a traumatic process from an injury at the age of 
14.    

In a March 2002 statement, the veteran service representative 
asserted that the veteran has a degenerative process of the 
spine that was aggravated by service and therefore warrants 
entitlement to service connection.  


Analysis

This case presents a complex history involving a pre-service 
back injury in 1966, a congenital back defect first diagnosed 
in 1970 coincident with the veteran's increased physical 
training as a Marine, and present findings including 
spondylolysis at L5 and degenerative arthritis of the 
lumbosacral spine, first shown in 1991.

The veteran seeks entitlement to service connection for a low 
back disorder, to include spondylolysis, which he believes is 
due to or aggravated by service.  He maintains that although 
his original back problems may have predated service, he had 
no difficulty with normal activities at entrance into 
service.  He contends that it was the rigors of military 
service that aggravated his condition to the point that he 
now has trouble with all aspects of daily life.     

The Board has considered the veteran's assertions and 
carefully reviewed all the evidence of record.  Additionally, 
given the complexity of the veteran's low back history, the 
Board has remanded this case twice, with specific questions 
designed to elicit the crucial medical findings and opinions 
necessary to properly adjudicate the veteran's claims.  
Following examinations in both 1997 and 2000, a physician has 
provided responsive answers to all of the questions posed by 
the Board.  The record now contains the clear and complete 
medical evidence needed to proceed with the veteran's claim.  
Giving particular attention to this physician's statements in 
response to the pertinent Board questions, the Board finds 
that the weight of the medical evidence is clearly against 
service connection for spondylolysis or for any other 
disorder of the low back.

The veteran's current low back disorder is diagnosed as low 
back pain and sciatica secondary to marked degenerative 
arthritis of the lumbosacral spine, particularly in the areas 
of L4-L5 and L5-S1.  X-rays also reveal spondylolysis, right, 
L5.  While the veteran believes that his current low back 
disability is due to or was aggravated by his 11 month period 
of service, the Board finds that no medical evidence on file 
attributes any portion of his current low back problems of 
degenerative arthritis and spondylolysis to his period of 
service.  As will be explained below, the Board finds that 
degenerative arthritis was not shown until 20 years after 
service and has not been related to service, that 
spondylolysis is a congenital defect that, by its inherent 
nature, predated service.  Neither spondylolysis nor any 
other pre-service back condition was aggravated by service.

First, the Board must point out that there is no competent 
medical evidence in the service medical records demonstrating 
that the currently diagnosed degenerative arthritis of the 
lumbosacral spine was present during service.  There is no 
competent medical evidence dated post service indicating that 
degenerative arthritis of the lumbosacral spine was present 
in service.  Nor may the presence degenerative arthritis of 
the lumbosacral spine in service be presumed under the law 
and regulations, as it was not shown in the year following 
separation from service.  

Degenerative arthritis was first found by X-rays in 1991, 
more than 20 years after service.  The impression on a June 
1993 X-ray report was that the degenerative changes were 
consistent with mild degenerative disease.  Neither these X-
ray records, nor any subsequent medical record contains 
medical opinion evidence linking the veteran's degenerative 
arthritis to his period of service or any disease or injury 
therein.  While the veteran has asserted that his 
degenerative arthritis of the lumbosacral spine is related to 
service, he has not submitted any competent medical evidence 
supporting that contention.  The veteran is not shown to 
possess any medical expertise and therefore he is not 
competent to provide evidence on matters requiring medical 
expertise such as the diagnosis of a disability not subject 
to lay observation.  A disorder of the internal structure of 
the back is not subject to lay observation.  Nor is he 
competent to provide a medical opinion as to causation.  
Espiritu v. Derwinski, 2 Vet. App.  492 (1992).  Accordingly, 
his lay opinions on these matters, however sincere, carry no 
probative value. 

On remand in January 1997, the Board specifically asked for a 
medical opinion as to the etiology of current low back 
disorders.  The response provided in "Comment D" on the May 
1997 physician's report was that the veteran's present 
problems are not related to his service.  In "Comment C", 
the physician indicated that the veteran's degenerative 
arthritis may be secondary to aggravation from his 
intervertebral body fusion of the cervical spine at C6-C7.  
There is no competent medical evidence linking the 
intervertebral body fusion of the cervical spine at C6-C7 to 
service.  Consequently, since the medical evidence does not 
provide a link to service, the Board finds that the veteran's 
degenerative arthritis of the lumbosacral spine, first 
diagnosed 20 years after service, is not due to service.

Spondylolysis is the only other presently diagnosed low back 
disorder.  The Board finds that the record contains no 
medical evidence supporting the veteran's assertions that 
this condition is related to service.  To the contrary, the 
February 1970 PEB report specifically indicated that the 
veteran had spondylolysis at L-5 that existed prior to entry 
into service and was not aggravated by service.  
Additionally, the physician's response to the Board's 
questions on remand specifically indicated under "Comment 
A" in the May 1997 report that the veteran's L-5 defect was 
of a congenital origin and not due to injuries per se.  A 
congenital defect like spondylolysis is one existing at birth 
and therefore by its inherent nature pre-existed entry into 
service.  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).  
By regulation, congenital defects are not diseases or 
injuries under the law, and therefore they may not be service 
connected.  38 C.F.R. § 3.303(c).

While the veteran contends that a negative X-ray report 
following his March 1966 back injury shows that there was no 
spondylolysis prior to service, the Board has found that this 
contention is not supported by medical evidence.  Moreover, 
the October 2000 medical opinion specifically refuted this 
assertion and pointed out that the defect in the pars 
interarticularis on the right side of the fifth lumbar 
vertebra and a spina bifida of S-1 were not shown by the 
report of X-rays in 1966 because X-rays taken following the 
1966 injury would not have included oblique views, the only 
view that would illustrate this congenital problem.  

Service connection cannot be granted for a pre-service 
disorder, unless there is a finding that such a condition was 
permanently aggravated by service, beyond any worsening that 
may be attributed to normal progression of the disorder.  The 
Board notes that the veteran also suffered a pre-service 
traumatic low back injury when he fell in March 1966.  The 
diagnosis at that time was lumbosacral strain with spasms.  
The veteran denied any residuals of this injury on his 
examination prior to entry into service and examination at 
that time revealed that his spine was evaluated as normal.  

The veteran now asserts that his pre-service back condition 
was aggravated by his brief period of service and that this 
increase in severity led to his separation from service in 
1970 as well as his current low back disability.  The Board 
notes that the veteran did not have back symptomatology on 
entrance into service and that he was separated from service 
for active low-back symptomatology some 11 months later.  The 
veteran contends that this alone constitutes evidence of 
inservice aggravation of a pre-existing condition.  

The Board is aware that if evidence is submitted sufficient 
to demonstrate that a veteran's disorder pre-existed service 
and underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

Here, review of the record reveals that there has been 
specific medical findings made to the effect that the 
veteran's pre-service back disorder did not permanently 
increase in severity during service.  First, the Board finds 
it pertinent that on his February 1970 PEB examination 
report, it was specifically determined that the veteran's 
physical disability involving the low back was not aggravated 
by his period of service.  Second, and more recently, by way 
of the questions posed on remand in January 1997, the Board 
specifically solicited medical findings and opinions with 
regard to preservice low back conditions and the question of 
possible inservice aggravation.  Responses in "Comments A, B 
and E" of the May 1997 examination report essentially reveal 
that it was the physician's opinion that the veteran had 
mechanical low back pain when he went into the service (due 
to a defect in the pars intra-articularis on the right side 
of the fifth lumbar vertebrae) and that this pain was 
possibly exacerbated by the heavy physical activities that 
the veteran had to do during his training as a Marine.  In 
addition to these findings, the physician further pointed out 
that that this exacerbation was in all probabilities 
temporary and it has no relationship to his present problems.  
There is no competent medical evidence of record to the 
contrary.

Based upon the foregoing, the Board finds that veteran has 
not presented any medical evidence to support a finding that 
his brief period of service aggravated a pre-existing low 
back problem, be it spondylolysis or some residual of his 
1966 fall.  At most, he had a temporary flare-up of symptoms 
during service, which does not constitute an increase in 
severity warranting a grant of service connection  See Hunt, 
supra.

Therefore, for the above reasons, the veteran's claims for 
service connection for a disorders of the low back, including 
spondylolysis, must be denied both on a direct basis and on 
the basis of aggravation.  As there is no approximate balance 
of positive and negative evidence on any material point, the 
benefit of the doubt doctrine is not for application.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for spondylolysis.

The veteran's claim for service connection for spondylolysis 
is denied.

The veteran's claim for service connection for a low back 
disorder other than spondylolysis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

